DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2020 has been entered. Claims 1, 4, 7, and 10 were amended.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 9/20/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 7/29/2019 is acknowledged.  The traversal is on the ground(s) that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/2019.


Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 20080157279) in view of Liu (US 20150333254, already of record).
Regarding claim 1, Horikawa teaches a semiconductor manufacturing apparatus (para 0110-0138; see for example Fig. 7), comprising:
a transfer chamber 102 configured to transfer a substrate (para 0113);
a first process chamber 103 connected to the transfer chamber 102, the first process chamber 103 including an oxidation gas supply pipe 116 (first gas supplier) for supplying a first oxidizing gas into the first process chamber 103 (para 0116), the first process chamber 103 configured to perform a first oxidation for oxidizing a first metal layer on the substrate at a first temperature (para 0120-0125);
a second process chamber 104 connected to the transfer chamber 102, the second process chamber 104 including an oxidation gas supply pipe 124 (second gas supplier) for supplying a first oxidizing gas into the second process chamber 104 (para 0117), the second process chamber 104 configured to perform a second oxidation for 
a control unit (electronic controller comprising at least a processing unit) (see para 0116) configured to perform the first oxidation process in the first process chamber 103 at the first temperature, and then the second oxidation process in the second process chamber 104 at the second temperature (para 0116, 0118, 0120-0127).

Horikawa does not explicitly teach supplying oxidizing gas for the first and second oxidation processes at flow rates of 0.01-10 sccm and 0.1-100 sccm, respectively.
However, in the same field of endeavor, Liu teaches supplying oxidizing gas for multiple oxidation processes at 5 sccm (para 0085-0086), within both of the claimed ranges, for the benefit of avoiding cracks, preventing excessive oxidation of underlayers, and ensuring complete oxidation of deposited layers (para 0050-0053). The ordinary artisan would recognize that this concern would be applicable to stacked layers of various compositions. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in the apparatus of Horikawa to supply oxygen at flow rates within the claimed ranges for the first and second oxidation processes, as taught by Liu, for the benefit of avoiding cracks, preventing excessive oxidation of underlayers, and ensuring complete oxidation of deposited layers.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).

Regarding claim 2, the first process chamber 103 of Horikawa would be capable of operating at room temperature to perform various operations, such as receiving and returning the substrate, and/or reducing the internal pressure therein (para 0113). Without recitation of the controller with “configured to” language, the limitation “configured to operate at room temperature” refers to an intended use of the first process chamber (see MPEP 2114).

Regarding claim 3, Horikawa further teaches that the first process chamber 103 is configured to perform a first deposition process for depositing a metal layer on the substrate (para 0111, 0121, 0130, 0135).

Regarding claim 4, Horikawa further teaches that the first oxidizing gas includes an oxygen gas (para 0131).

Regarding claim 5, Horkiawa further teaches that the second process chamber is configured to operate at the second temperature between 50-400 ºC (para 0109).

Regarding claim 6, Horikawa further teaches that the second process chamber 104 is configured to perform a second deposition process for depositing a metal layer 

Regarding claim 7, Horikawa further teaches that the second oxidizing gas includes an oxygen gas (para 0131).

Regarding claim 8, Horikawa further teaches that the first and second process chambers 103, 104 are identical (para 0114). Horikawa teaches that the second process chamber includes a stage 131 (substrate holder), identical to stage 114, for supporting the substrate, and the stage 131 (substrate holder) includes a heating unit (para 0115, 0126).

Regarding claim 10, Horikawa teaches a semiconductor manufacturing apparatus (para 0110-0138; see for example Fig. 7), comprising:
a first process chamber 103 configured to operate at a first temperature, the first process chamber 103 configured to perform a first oxidation process for oxidizing a first metal layer on a substrate by injecting a first oxidizing gas, via oxidation gas supply pipe 116 (first gas supplier), into the first process chamber 103 (para 0116, 0120-0125);
a second process chamber 104 configured to operate at a second temperature that is higher than the first temperature (para 0126-0127), the second process chamber configured to perform a second oxidation process for oxidizing a second metal layer provided on the oxidized first metal layer 26 (see for example Fig. 6) by injecting a second oxidizing gas, via oxidation gas supply pipe 124 (second gas supplier), into the 
a transfer chamber 102 connected to the first process chamber 103 and the second process chamber 104, the transfer chamber 102 being configured to transfer the substrate from the first process chamber 103 to the second process chamber 104 (para 0113); and
a control unit (electronic controller comprising at least a processing unit) (see para 0116) configured to perform the first oxidation process in the first process chamber 103 at the first temperature, and then the second oxidation process in the second process chamber 104 at the second temperature (para 0116, 0118, 0120-0127).

Horikawa does not explicitly teach supplying oxidizing gas for the first and second oxidation processes at flow rates of 0.01-10 sccm and 0.1-100 sccm, respectively.
However, in the same field of endeavor, Liu teaches supplying oxidizing gas for multiple oxidation processes at 5 sccm (para 0085-0086), within both of the claimed ranges, for the benefit of avoiding cracks, preventing excessive oxidation of underlayers, and ensuring complete oxidation of deposited layers (para 0050-0053). The ordinary artisan would recognize that this concern would be applicable to stacked layers of various compositions. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in the apparatus of Horikawa to supply oxygen at flow rates within the claimed ranges for the first and second oxidation processes, as taught by Liu, for the 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).

Regarding claim 11, Horikawa further teaches that the first process chamber 103 is configured to perform a first deposition process for depositing the first metal layer on the substrate (para 0111, 0121, 0130, 0135).

Regarding claim 12, Horikawa further teaches that the first process chamber 103 is configured to sequentially and repeatedly perform the first deposition process and the first oxidation process at least two times to reach a determined thickness (para 0125). 

Regarding claim 13, Horikawa further teaches that the second process chamber 104 is configured to perform a second deposition process for depositing the second metal layer on the substrate in the same way as the first process chamber 103 (para 0114, 0127; see 0111, 0121, 0130, 0135).
Regarding claim 14, since Horikawa teaches that the second dielectric layer 27 is formed in the same way as the first dielectric layer 26 (except for the temperature) (para 0114; esp. para 0127), it is understood that the second process chamber 104 is configured to sequentially and repeatedly perform the second deposition process and 

Regarding claim 15, Horikawa further teaches that the second temperature is between 50-400ºC (para 0109).
It is also expected that the first process chamber 103 is capable of performing the oxidizing process at a temperature greater than 20ºC and less than 50ºC since the first process chamber 103 is capable of being heated to various predetermined temperatures via the heating unit (para 0120). Without recitation of the controller with “configured to” language, the limitation “the first temperature is greater than 20ºC and less than 50ºC” refers to an intended use of the claimed apparatus (see MPEP 2114).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 20080157279) in view of Liu (US 20150333254, already of record) as applied to claim 1 above, and in further view of Choi (US 20110086439).
Regarding claim 9, Horikawa does not explicitly teach a third process chamber connected to transfer chamber 102, the third process chamber configured to perform a deposition process for depositing a third metal on the substrate.
However, in the same field of endeavor, Choi teaches providing a third deposition chamber (230, 240, 250) configured to deposit a third metal on a substrate, each of the deposition chambers connected to transfer chamber 280, for the purpose of depositing additional layers with different compositions on the substrate (para 0051; see for example Fig. 9). Thus, it would have been obvious to a person of ordinary skill in the art 
The duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717